UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March19, 2012 Date of Report (Date of earliest event reported) WSFS Financial Corporation (Exact name of registrant as specified in its charter) Delaware 0-16668 22-2866913 (State or other jurisdiction of incorporation) (SEC Commission File Number) (IRS Employer Identification Number) 500 Delaware Avenue, Wilmington, Delaware (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (302) 792-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act WSFS FINANCIAL CORPORATION INFORMATION TO BE INCLUDED IN THE REPORT Section 8 – Other Events Item 8.01Other Events. On March 19, 2012, a complaint for patent infringement (the “Complaint”) was filed by Pi-Net International, Inc. (the “Plaintiff”) against WSFS Financial Corporation (the “Company”) and Wilmington Savings Fund Society, FSB (the “Bank”) in the United States District Court for the District of Delaware.The Complaint alleges that the Bank has infringed on the Plaintiff’s patent through the operation of its online banking service.The Complaint seeks unspecified damages, including a reasonable royalty, and injunctive relief. This case is nearly identical to numerous other lawsuits that have been brought against other financial institutions. The Company believes that its online banking service fully complies with all applicable patent laws and regulations.However, as the Company has just received the Complaint, it is still in the process of evaluating the merits of the claims. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. WSFS FINANCIAL CORPORATION Date: March21, 2012 By: /s/ Stephen A. Fowle Stephen A. Fowle Executive Vice President and Chief Financial Officer (Duly Authorized Representative)
